Citation Nr: 1500392	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for arthritis of the back, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for arthritis of the hands, to include as secondary to service-connected disabilities. 

4. Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Amber Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at an April 2011 videoconference hearing.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This case was previously before the Board in September 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary in this case.  The September 2011 remand instructed the AOJ to obtain all records related to the Veteran's claim for Social Security Administration (SSA) disability benefits.  The AOJ requested these records and, in September 2012, received them via compact disc (CD).  However, while the SSA decision and notice letter have been uploaded into the virtual claims file, no medical documentation on which this decision relied was uploaded into either VBMS or the Virtual VA paperless claims processing system.  Thus, it appears that there are medical records associated with the SSA disability claim that have not been uploaded into the virtual claims file.  The AOJ must ensure the virtual record is complete.

Further, the Veteran was provided a VA examination in January 2008 which, in part, offered an adequate opinion that the Veteran's claimed disabilities are not secondary to his service-connected foot disability or directly due to service.  However, this opinion is not sufficient with regards to the aggravation prong of a secondary service connection claim.  In this regard, the examiner must specifically address the question of whether the Veteran's claimed disabilities have been chronically worsened beyond normal progression by his service-connected disabilities.  See generally 38 C.F.R. § 3.310 (2014).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that any SSA medical records have been uploaded into the Veteran's electronic claims file.  Specifically, the SSA medical records that were delivered via CD and were reviewed by the AOJ in the October 2013 Supplemental Statement of the Case.

2. Following the above, return the claims file to the February 2013 VA examiner for an addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner, affording the Veteran a new VA examination if deemed clinically necessary by the examiner.  The entire electronic claims file must be reviewed by the examiner.  Following a review of the entire claims folder and physical examination of the Veteran (if deemed necessary), the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's arthritis of the neck, back, hands and/or knees was caused or aggravated by any service-connected disability.  Aggravation is defined as a permanent worsening beyond normal progression as opposed to temporary flare-ups or increase in symptoms.

A complete rationale must accompany all opinions offered.  If the examiner is unable to offer an opinion without resorting to speculation, it should be so stated along with a detailed medical explanation taking into consideration all pertinent medical evidence of record.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




